DETAILED ACTION
Claims 1-12 have been examined and are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claims are directed toward a systems with no associated hardware and as such in their broadest reasonable interpretation could be directed to software alone.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat. No. 10091281 to Lockhart (hereinafter “Lockhart”) and further in view of US Pat. No. 5774668 to Choquier et al. (hereinafter “Choquier”).

As to Claim 1, Lockhart discloses a relay point allocation server in a [chat] system in which a plurality of members that each have been joining a [chat] space have conversations with each other via a network using client terminals, comprising: 
a communication section acquiring an opening request to open the [chat] space from any one of the client terminals (Column 14 lines 29-35 of Lockhart disclose the process 300 begins at block 302 where interactive computing system 130 receives a trigger to start a match in a video game 112. The trigger may be a selection of a user interface element indicating a request to ; and 
a [chat] server selecting section requesting a [chat] server selected on a basis of predetermined rules from a plurality of chat servers disposed in a distributed fashion and relaying statement data transmitted among the client terminals in response to the opening request, to relay statement data in the [chat] space corresponding to the opening request (Column 15 lines 30-40 of Lockhart disclose the server selector 138 selects a data center from the plurality of data centers based at least in part on the score associated with each of the data centers. The sever selector 138 may select the data center corresponding to the “best” score (for example, a highest score or a lowest score depending on the type of score generated) or that has a score that satisfies a threshold.  Column 16 lines 10-25 of Lockhart disclose the instance of the video game 112 is initiated. The instance of the video game 112 may be initiated by the matchmaking system 136, the server selector 138, or the interactive computing system 130).
	Lockhart does not explicitly disclose chat.  However, column 7 lines 45-50 of Lockhart disclose embodiments disclose herein may be applied to educational applications, video conferencing, or other applications that may connect a plurality of users over a network.
	However, Choquier discloses this.  Column 6 lines 1-15 of Choquier discloses typical services include, for example, a mail service for allowing users to send email messages to one another, a bulletin board system (BBS) service for allowing users to post and review messages on specific topics, a chat service for allowing users to communicate in real time with each other on specific topics, an interactive games service for allowing users to compete against each other in real time in on-line interactive games, various news services for allowing users to access news and magazine articles, a mediaview service for allowing users to view on-line multimedia titles, 
	It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine the server selection system as disclosed by Lockhart, with selecting a chat server as disclosed by Choquier.  One of ordinary skill in the art would have been motivated to combine to apply a known technique to a similar device.  Lockhart and Choquier are directed toward server selection systems and as such it would be obvious to use the techniques of one in the other.  

As to Claim 2, Lockhart-Choquier discloses the relay point allocation server according to claim 1, wherein the chat server selecting section selects the chat server on a basis of at least any one of positional relation among the client terminals and regions in which the chat servers are present and communication speeds among the client terminals and the chat servers (Column 14 lines 44-60 of Lockhart disclose the server selector 138 accesses connection statistics for each user of the set of users from the connection repository 134. These connection statistics may include any type of information associated with a communication connection or potential truncation connection between the user computing system of the user and a set of available data centers. For example, the connection statistics may include round-trip times between the user computing system and each of the set of data centers, latency information for each potential connection, packet loss information, a geographic distance, a network distance (for example, a number of hops between the user computing system and each of the data centers), bandwidth available within the potential communication connections, a speed of the potential connections, and the like).

As to Claim 3, Lockhart-Choquier discloses the relay point allocation server according to claim 1, wherein the chat server selecting section continuously collects parameters as a basis for selecting the chat server, and selects the chat server depending on the parameters at the time that the opening request is issued (Figure 2 of Lockhart discloses continuously performing connection measurements from the client to each data center).

As to Claim 4, Lockhart-Choquier discloses the relay point allocation server according to claim 1, wherein the chat server selecting section selects the chat server on a basis of average communication speeds among the client terminals used by members who are going to join the chat space and the chat servers at the time that the opening request to open the chat space is issued (Column 7 lines 35-45 of Lockhart disclose the selected server or data center may not provide the best network connection for an individual user from the group of users, but may provide the best network connection on average for the group of users).

As to Claim 5, Lockhart-Choquier discloses the relay point allocation server according to claim 1, wherein the chat server selecting section acquires a region corresponding to positional information of the client terminal that has issued the opening request to open the chat space, and selects the chat server that is present in the region (Column 11 lines 35-45 of Lockhart disclose the user login system 132 may identify a geographic location of the user computing system and may filter or select a subset of available data centers based at least in part on the geographic location of the user computing system).

As to Claim 6, Lockhart-Choquier discloses the relay point allocation server according to claim 1, further comprising: a chat information storage section storing identification information of the chat space created by the chat server in response to the request to relay the statement data and identification information of the chat server in association with each other (Column 3 lines 25-30 of Lockhart disclose the operations may include generating a data center selection packet storing the selected data center. The data center selection packet may be configured for transmission to at least one user computing system of the plurality of user computing systems); and 
a chat managing section acquiring a request signal for establishing communication from the client terminal to the chat server, and transferring the request signal to the chat server on a basis of the identification information of the chat space (Column 16 lines 15-20 of Lockhart disclose once each of the user computing systems of the set of users has the identity of the selected data center, the users may establish a communication connection with the selected data center or server at the selected data center).

As to Claim 7, Lockhart discloses a chat system in which a plurality of members that each have been joining a [chat] space have conversations with each other via a network, comprising: 
a plurality of client terminals outputting statement data of members to the network, acquiring statement data from other members from the network, and outputting the acquired statement data to an output device (Column 7 lines 10-20 of Lockhart disclose an application host system (for example, a server at a data center) to host an instance of a multiplayer video game session that assesses a quality of a connection to the application host ; 
a plurality of [chat] servers disposed in a distributed fashion and relaying the statement data transmitted among the client terminals (Column 7 lines 10-20 of Lockhart disclose an application host system (for example, a server at a data center) to host an instance of a multiplayer video game session that assesses a quality of a connection to the application host system for each of the users who request or are selected to play within the multiplayer video game session); and 
a relay point allocation server responsive to an opening request to open the [chat] space from any one of the client terminals and requesting a [chat] server selected on a basis of predetermined rules from the plurality of [chat] servers to relay statement data in the [chat] space corresponding to the opening request (Column 15 lines 30-40 of Lockhart disclose the server selector 138 selects a data center from the plurality of data centers based at least in part on the score associated with each of the data centers. The sever selector 138 may select the data center corresponding to the “best” score (for example, a highest score or a lowest score depending on the type of score generated) or that has a score that satisfies a threshold.  Column 16 lines 10-25 of Lockhart disclose the instance of the video game 112 is initiated. The instance of the video game 112 may be initiated by the matchmaking system 136, the server selector 138, or the interactive computing system 130).
	Lockhart does not explicitly disclose chat.  However, column 7 lines 45-50 of Lockhart disclose embodiments disclose herein may be applied to educational applications, video conferencing, or other applications that may connect a plurality of users over a network.
	However, Choquier discloses this.  Column 6 lines 1-15 of Choquier discloses typical services include, for example, a mail service for allowing users to send email messages to one another, a bulletin board system (BBS) service for allowing users to post and review messages on specific topics, a chat service for allowing users to communicate in real time with each other on specific topics, an interactive games service for allowing users to compete against each other in real time in on-line interactive games, various news services for allowing users to access news and magazine articles, a mediaview service for allowing users to view on-line multimedia titles, and a directory service for allowing users to view a hierarchy of services and data entities on the network.  
	Examiner recites the same rationale to combine used for claim 1.

As to Claim 8, Lockhart discloses a client terminal for use in a [chat] system in which a plurality of members that each have been joining a [chat] space have conversations with each other via a network, comprising: 
an input information acquiring section acquiring statements of the members that are using client terminals (Column 7 lines 10-20 of Lockhart disclose an application host system (for example, a server at a data center) to host an instance of a multiplayer video game session that assesses a quality of a connection to the application host system for each of the users who request or are selected to play within the multiplayer video game session); 
a communication section sending and receiving statement data by establishing communication with a [chat] server selected on a basis of predetermined rules from a plurality of [chat] servers relaying statement transmitted data among the client terminals (Column 7 lines 10-20 of Lockhart disclose an application host system (for example, a server at a ; and 
an output section successively outputting the statement data of the members in a predetermined format to an output device (Column 7 lines 10-20 of Lockhart disclose an application host system (for example, a server at a data center) to host an instance of a multiplayer video game session that assesses a quality of a connection to the application host system for each of the users who request or are selected to play within the multiplayer video game session), wherein the communication section is responsive to a chat opening request acquired by the input information acquiring section, issues an opening request to open a [chat] space to a relay point allocation server for selecting the [chat] server (Column 14 lines 29-35 of Lockhart disclose the process 300 begins at block 302 where interactive computing system 130 receives a trigger to start a match in a video game 112. The trigger may be a selection of a user interface element indicating a request to start the match in the video game 112 or to matchup a user with a set of users to initiate a multiplayer session of the video game 112), and establishes communication with the selected [chat] server on a basis of information sent from the relay point allocation server as a result of the opening request (Column 16 lines 15-20 of Lockhart disclose once each of the user computing systems of the set .
Lockhart does not explicitly disclose chat.  However, column 7 lines 45-50 of Lockhart disclose embodiments disclose herein may be applied to educational applications, video conferencing, or other applications that may connect a plurality of users over a network.
	However, Choquier discloses this.  Column 6 lines 1-15 of Choquier discloses typical services include, for example, a mail service for allowing users to send email messages to one another, a bulletin board system (BBS) service for allowing users to post and review messages on specific topics, a chat service for allowing users to communicate in real time with each other on specific topics, an interactive games service for allowing users to compete against each other in real time in on-line interactive games, various news services for allowing users to access news and magazine articles, a mediaview service for allowing users to view on-line multimedia titles, and a directory service for allowing users to view a hierarchy of services and data entities on the network.  
	Examiner recites the same rationale to combine used for claim 1.

As to Claim 9, Lockhart-Choquier discloses the client terminal according to claim 8, wherein the communication section includes a speed measuring section continuously measuring communication speeds with the plurality of chat servers, and sending a measured result to the relay point allocation server for being used in selecting the chat server each time the measured result is obtained (Figure 2 of Lockhart discloses continuously performing connection measurements from the client to each data center).

As to Claim 10, Lockhart discloses a [chat] server for relaying statement data transmitted between client terminals, among a plurality of [chat] servers disposed in a distributed fashion in a [chat] system in which a plurality of members that each have been joining a chat space have conversations with each other via a network using client terminals, comprising: 
a [chat] space opening section opening a [chat] space in response to a request from a relay point allocation server selecting a [chat] server on a basis of predetermined rules in response to an opening request to open the [chat] space that is issued by any one of the client terminals (Column 15 lines 30-40 of Lockhart disclose the server selector 138 selects a data center from the plurality of data centers based at least in part on the score associated with each of the data centers. The sever selector 138 may select the data center corresponding to the “best” score (for example, a highest score or a lowest score depending on the type of score generated) or that has a score that satisfies a threshold.  Column 16 lines 10-25 of Lockhart disclose the instance of the video game 112 is initiated. The instance of the video game 112 may be initiated by the matchmaking system 136, the server selector 138, or the interactive computing system 130); and 
a [chat] processing section accepting a request to join the [chat] space that is issued from each of the client terminals from the relay point allocation server, and establishing direct communication with the client terminals that have satisfied predetermined conditions, thereby relaying the statement data (Column 16 lines 15-20 of Lockhart disclose once each of the user computing systems of the set of users has the identity of the selected data center, the users may establish a communication connection with the selected data center or server at the selected data center).
chat.  However, column 7 lines 45-50 of Lockhart disclose embodiments disclose herein may be applied to educational applications, video conferencing, or other applications that may connect a plurality of users over a network.
	However, Choquier discloses this.  Column 6 lines 1-15 of Choquier discloses typical services include, for example, a mail service for allowing users to send email messages to one another, a bulletin board system (BBS) service for allowing users to post and review messages on specific topics, a chat service for allowing users to communicate in real time with each other on specific topics, an interactive games service for allowing users to compete against each other in real time in on-line interactive games, various news services for allowing users to access news and magazine articles, a mediaview service for allowing users to view on-line multimedia titles, and a directory service for allowing users to view a hierarchy of services and data entities on the network.  
	Examiner recites the same rationale to combine used for claim 1.

As to Claim 11, Lockhart discloses a [chat] space construction method in a [chat] system in which a plurality of members that each have been joining a [chat] space have conversations with each other via a network using client terminals, comprising: 
issuing an opening request to open the [chat] space from any one of the client terminals (Column 14 lines 29-35 of Lockhart disclose the process 300 begins at block 302 where interactive computing system 130 receives a trigger to start a match in a video game 112. The trigger may be a selection of a user interface element indicating a request to start the match in the video game 112 or to matchup a user with a set of users to initiate a multiplayer session of the video game 112); 
requesting, from a relay point allocation server, a [chat] server selected on a basis of predetermined rules from a plurality of [chat] servers disposed in a distributed fashion and relaying statement data transmitted among the client terminals in response to the opening request, to relay statement data in the [chat] space corresponding to the opening request (Column 15 lines 30-40 of Lockhart disclose the server selector 138 selects a data center from the plurality of data centers based at least in part on the score associated with each of the data centers. The sever selector 138 may select the data center corresponding to the “best” score (for example, a highest score or a lowest score depending on the type of score generated) or that has a score that satisfies a threshold.  Column 16 lines 10-25 of Lockhart disclose the instance of the video game 112 is initiated. The instance of the video game 112 may be initiated by the matchmaking system 136, the server selector 138, or the interactive computing system 130); and 
opening the [chat] space by the selected [chat] server and establishing direct communication with the client terminals, thereby relaying the statement data (Column 16 lines 15-20 of Lockhart disclose once each of the user computing systems of the set of users has the identity of the selected data center, the users may establish a communication connection with the selected data center or server at the selected data center).
Lockhart does not explicitly disclose chat.  However, column 7 lines 45-50 of Lockhart disclose embodiments disclose herein may be applied to educational applications, video conferencing, or other applications that may connect a plurality of users over a network.
	However, Choquier discloses this.  Column 6 lines 1-15 of Choquier discloses typical services include, for example, a mail service for allowing users to send email messages to one another, a bulletin board system (BBS) service for allowing users to post and review messages on specific topics, a chat service for allowing users to communicate in real time with each other 
	Examiner recites the same rationale to combine used for claim 1.

As to Claim 12, Lockhart discloses a non-transitory, computer readable storage medium containing computer program for enabling a relay point allocation server in a [chat] system in which a plurality of members that each have been joining a [chat] space have conversations with each other via a network using client terminals, to carry out actions, comprising: 
acquiring an opening request to open the [chat] space from any one of the client terminals (Column 14 lines 29-35 of Lockhart disclose the process 300 begins at block 302 where interactive computing system 130 receives a trigger to start a match in a video game 112. The trigger may be a selection of a user interface element indicating a request to start the match in the video game 112 or to matchup a user with a set of users to initiate a multiplayer session of the video game 112); and 
requesting a [chat] server selected on a basis of predetermined rules from a plurality of [chat] servers disposed in a distributed fashion and relaying statement data transmitted among the client terminals in response to the opening request, to relay statement data in the [chat] space corresponding to the opening request (Column 15 lines 30-40 of Lockhart disclose the server selector 138 selects a data center from the plurality of data centers based at .
Lockhart does not explicitly disclose chat.  However, column 7 lines 45-50 of Lockhart disclose embodiments disclose herein may be applied to educational applications, video conferencing, or other applications that may connect a plurality of users over a network.
	However, Choquier discloses this.  Column 6 lines 1-15 of Choquier discloses typical services include, for example, a mail service for allowing users to send email messages to one another, a bulletin board system (BBS) service for allowing users to post and review messages on specific topics, a chat service for allowing users to communicate in real time with each other on specific topics, an interactive games service for allowing users to compete against each other in real time in on-line interactive games, various news services for allowing users to access news and magazine articles, a mediaview service for allowing users to view on-line multimedia titles, and a directory service for allowing users to view a hierarchy of services and data entities on the network.  
	Examiner recites the same rationale to combine used for claim 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Pub. No. 2012/0071244 to Gillo et al – Entertainment device and method.  Paragraph [0043] discloses the entertainment devices share their data with a central server supporting the virtual environment, which determines the best overall server for the group.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN S MAI whose telephone number is (571)270-5001. The examiner can normally be reached Monday to Friday 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Chea can be reached on 5712723951. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KEVIN S MAI/Primary Examiner, Art Unit 2456